DETAILED ACTION

Claims status
In response to the application/amendment filed on 2020, claims 1, 3-5, and 7-8 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
After conducting a complete search and consideration, claims 1, 3-5, and 7-8 are found to be allowable. Claims 1, 3-5, and 7-8 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“1. (currently amended) A method of receiving positive acknowledgement/negative- acknowledgement (ACK/NACK) information by a user equipment (UE) in a carrier aggregation system including a first serving cell and a second serving cell comprising:
transmitting, to a base station by using the first serving cell or the second serving cell, uplink data through a physical uplink shared channel (PUSCH); and 
receiving, from the base station by using the first serving cell or the second serving cell, the ACK/NACK information for the uplink data through a physical hybrid automatic repeat request indicator channel (PHICH), wherein the PHICH is a control channel for carrying ACK/NACK information in response to uplink transmission, 
wherein: 
i) based on the UE transmitting, to the base station, first uplink data through a PUSCH of a uplink component carrier N1 (UL CC N1) based on a first uplink grant received through an enhanced physical downlink control channel (EPDCCH) of a downlink component carrier N1 (DL CC Ni), ACK/NACK information for the first uplink data is received, from the base station, through a PHICH of the DL CC Ni, wherein the EPDCCH is a control channel located in a data region and the DL CC N1 and the UL CC N1 configures the first serving cell, and 
ii) based on the UE transmitting, to the base station, second uplink data through a PUSCH of a UL CC N2 based on a second uplink grant received through the EPDCCH of the DL CC Ni. ACK/NACK information for the second uplink data is received, from the base station, through a PHICH of the DL CC Ni. wherein a DL CC N2 and the UL CC N2 configures the second serving cell, and the N1 and the N2 are different integers.” in combination with other claim limitations as specified in claims 1, 3-5, and 7-8.
With respect to claim 1, the closest prior art “Yu” discloses a method for receiving positive acknowledgement/negative-acknowledgement (ACK/NACK) information (See Fig. 6: Table 2 described in ¶. [0044]) by a user equipment (UE) in a carrier aggregation system including a first serving cell and a second serving cell, the method (See Fig. 4 and Abstract) comprising: receiving, from a base station (See Fig. 4: for a wireless communication system or base station: ¶. [0039]), an uplink grant (See Fig. 3: the First node 121 to provide a UL grant signal, DL grant signal or both to the wireless device 101; ¶. [0038], Lines 20-25) through an enhanced physical downlink control channel (EPDCCH) on the first serving cell (See Figs. 4-5: see links 430 and 440, the UE to receive a DL control signal(s) using first and second PDCCH channels/links from a first node and/or second node, i.e., either one of first and second node could be read as the first serving cell; ¶. [0039], Lines 7-10 and Lines 24-30. Note: Yu’s PDCCH is capable of performing the functions of EPDCCH, i.e., carrying control signal, and thus, it meets the claim.]); transmitting, to the base station, uplink data scheduled by the uplink grant (See Fig. 3-4: the wireless device 101 to transmit control signals with data signals using PUSCH 320 or PDSCH or both; ¶. [0043], Lines 1-5 and see also figure 5 for the method wherein  A UL grant signal can provide permission for wireless device 101 to send a UL data signal to second node 141 using, for instance, PUSCH 320 of second communication link 180; ¶. [0040], Lines 18-25) through a physical uplink shared channel (PUSCH) of a second serving cell (See Figs. 4-7;the wireless device 101 to multiplex and transmit control signals with data signals using PUSCH 320 of communication link of a second node or second serving cell; ¶. [0043], Lines 1-5): receiving, from the base station, the ACK/NACK information for the uplink data (See Figs. 4-6 and Yu’s claim 10: Uplink Control Signal to include an ACK/NACK signal; ¶. [0041]) through a physical hybrid automatic repeat request indicator channel (PHICH) of the first serving cell (See Fig. 4 and 7; receiving 
ACK and NACK via PHICH 470 from the first node or first serving cell. Note. PHICH channel is used to carry HARQ feedback, i.e., ACK or NACK; ¶. [0039], Lines 10-20, and see also ¶. [0042], Lines 15-20, and ¶. [0044]) regardless of whether the uplink data is transmitted on the first serving cell (See Fig. 1: transmission PUCCH/PUSCH via First/Second Node; ¶. [0039]).
Neither Yu nor Lindh teaches the method wherein “i) based on the UE transmitting, to the base station, first uplink data through a PUSCH of a uplink component carrier N1 (UL CC N1) based on a first uplink grant received through an enhanced physical downlink control channel (EPDCCH) of a downlink component carrier N1 (DL CC Ni), ACK/NACK information for the first uplink data is received, from the base station, through a PHICH of the DL CC Ni, wherein the EPDCCH is a control channel located in a data region and the DL CC N1 and the UL CC N1 configures the first serving cell, and ii) based on the UE transmitting, to the base station, second uplink data through a PUSCH of a UL CC N2 based on a second uplink grant received through the EPDCCH of the DL CC Ni. ACK/NACK information for the second uplink data is received, from the base station, through a PHICH of the DL CC Ni. wherein a DL CC N2 and the UL CC N2 configures the second serving cell, and the N1 and the N2 are different integers.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1, 3-5, and 7-8 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416